Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-30 are subject to examination.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites, a method for executing a plurality of transactions in a blockchain network, wherein the blockchain network comprises a plurality of network nodes, the method comprising:
receiving, by a network node of the blockchain network, the plurality of transactions to be executed in the blockchain network;
for each of the plurality of transactions, determining whether the transaction is a first-type transaction or a second-type transaction;
in response to determining that the transaction is a first-type transaction,
determining, by the network node, one or more accounts affected by executing the first-type transaction;
in response to determining that the transaction is a second-type transaction,
pre-executing, by the network node, the second-type transaction based on a first current state of a blockchain in the blockchain network, and
determining, by the network node, one or more accounts affected by the pre-executing the second-type transaction; performing a consensus process of the plurality of transactions and the one or more accounts affected by the pre-executing the second-type transaction for each second-type transaction;
dividing, by the network node, the plurality of transactions into one or more groups of transactions based on the one or more accounts affected by executing the first-type transaction for each first-type transaction and the one or more accounts affected by the pre-executing the second-type transaction for each second-type transaction; and
executing the plurality of transactions by executing one or more groups of transactions in parallel.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tong et al., 2020/0052884 discloses,
[0031] In example embodiments, when a transaction validator checks a transaction TX (in parallel), it outputs three sets: items set (I), permanent conflict set (P), and temporary conflict set (T).  Those sets can be used to identify which situation the two transactions are likely to be identified with for purposes of transaction management.  If one transaction's P set and another transaction's I set have any common items, they are part of situation 3.  If one transaction's T set and another transaction's I set have any common items, they are part of situation 2.  Otherwise, the transactions are part of situation 1.  Using this approach, the transaction validation process can be performed in parallel.  The situation that two transaction validators permit two conflicting transactions at the same time will not be an issue since the validators can check their I sets, P sets and T sets to avoid this situation.  For all the transactions that have been validated but have not been written into the blockchain, a conflict list is maintained that contains all the transactions' I sets.  After a new transaction TX has been checked to be valid, based on the current state of the blockchain, the transaction validator will check if the TX's P set and T set have any common items within the conflict list.  For example, if TX's P set has any items with the conflict list, the TX will be considered a PERMANENT_FAIL, If the TX's P set has any items with the conflict list, the TX will be considered a TEMPORARY_FAIL, and if the TX's P and T set have no common items within the conflict list, the TX will be considered a SUCCESS.  The state PERMANENT_FAIL provides that the transaction has an absolute conflict (situation 3) with one or more existing valid transactions and will be denied.  The state TEMPORARY_FAIL indicates the transaction has potential conflicts (situation 2) with existing valid transactions and the transaction must be checked again later.
    PNG
    media_image1.png
    485
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    717
    574
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    389
    511
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    727
    487
    media_image4.png
    Greyscale

[0031] In example embodiments, when a transaction validator checks a transaction TX (in parallel), it outputs three sets: items set (I), permanent conflict set (P), and temporary conflict set (T).  Those sets can be used to identify which situation the two transactions are likely to be identified with for purposes of transaction management.  If one transaction's P set and another transaction's I set have any common items, they are part of situation 3.  If one transaction's T set and another transaction's I set have any common items, they are part of situation 2.  Otherwise, the transactions are part of situation 1.  Using this approach, the transaction validation process can be performed in parallel.  The situation that two transaction validators permit two conflicting transactions at the same time will not be an issue since the validators can check their I sets, P sets and T sets to avoid this situation.  For all the transactions that have been validated but have not been written into the blockchain, a conflict list is maintained that contains all the transactions' I sets.  After a new transaction TX has been checked to be valid, based on the current state of the blockchain, the transaction validator will check if the TX's P set and T set have any common items within the conflict list.  For example, if TX's P set has any items with the conflict list, the TX will be considered a PERMANENT_FAIL, If the TX's P set has any items with the conflict list, the TX will be considered a TEMPORARY_FAIL, and if the TX's P and T set have no common items within the conflict list, the TX will be considered a SUCCESS.  The state PERMANENT_FAIL provides that the transaction has an absolute conflict (situation 3) with one or more existing valid transactions and will be denied.  The state TEMPORARY_FAIL indicates the transaction has potential conflicts (situation 2) with existing valid transactions and the transaction must be checked again later. Martino et al., 2019/0081793 discloses 

    PNG
    media_image5.png
    672
    495
    media_image5.png
    Greyscale

[0229] Referring now to FIG. 13, a flow diagram of a method 1300 according to some embodiments is shown.  According to some embodiments, the method 1300 may comprise receiving a request to modify a second account on a second parallel blockchain as part of a transaction involving a first parallel blockchain and the second parallel blockchain, the request including a transaction record of modification of a first account on the first parallel blockchain, at 1302.  According to some embodiments, the method 1300 may further comprise confirming Merkel roots for at least one peer blockchain of the first parallel blockchain based on the transaction record to validate the modification of the first account, at 1304, and modifying the second account of the second parallel blockchain, at 1306.  The method 1300 may further comprise publishing creating a new block on the second parallel blockchain, at 1308.    [0230] Referring now to FIG. 14, a flow diagram of a method 1400 according to some embodiments is shown.  According to some embodiments, the method 1400 may comprise receiving a request to replace a block in a network of parallel blockchains, at 1402.  According to some embodiments, the method 1400 may further comprise identifying a future Merkle cone of blocks for the block to be replaced, at 1404, and identifying existing blocks within the identified future Merkle cone, at 1406.  The method 1400 may further comprise replacing all existing blocks within the future Merkle cone, at 1408, and replacing the block per the request, at 1410.Tong, Martino and the additional art of record do not at least teach or suggest dividing, by the network node, the plurality of transactions into one or more groups of transactions based on the one or more accounts affected by executing the first-type transaction for each first-type transaction and the one or more accounts affected by the pre-executing the second-type transaction for each second-type transaction.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 13, 25 recite similar subject matter. Consequently, independent claims 1, 13 and 25 and their respective dependent claims are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARESH N PATEL/Primary Examiner, Art Unit 2493